BROWN, District Judge.
It is admitted by the plaintiff that the questions arising upon the demurrer are substantially the same as those in the case of Oakes Ames v. American Telephone & Telegraph Company, 166 Fed. 820, in which an opinion has been passed down this day. The defendant’s brief points out that the present case differs from the Ames Case in that Breed was not a shareholder in the Telephone, Telegraph & Cable Company of America, but a shareholder in the Boston & New York Telephone Company, in which the Cable Company owned a majority of the shares.
The reasons given in the opinion in Ames v. this defendant apply with at least equal force to this declaration.
Demurrer sustained.